Citation Nr: 1600112	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-03 593	)	DATE
	)  
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant, Observer



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to October 1971.  The Veteran died in September 1999.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2013.  A transcript of the hearing is associated with the claims file.  

In December 2014 the Board remanded the claim to the agency of original jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in September 1999.  The cause of death was determined to be atherosclerotic coronary artery disease.

2.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Multiple letters including those dated in October 1999, February 2005, February 2009, October 2006 and July 2012, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

Multiple letters including the February 2005, February 2009, October 2006 and July 2012 informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, what information and evidence was needed to support a claim for DIC.  The claim was readjudicated most recently in a November 2015 Supplemental Statement of the Case.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  The appellant has not indicated nor does the record show the Veteran was in receipt of Social Security Administration (SSA) disability benefits.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A (d) was not met.  DeLaRosa v. Peake, at 1322.  Under the § 5103A (d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The Federal Circuit has held that an appellant's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination or get an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, a VA medical opinion was provided in August 2015 regarding any undiagnosed psychiatric condition and the Veteran's cause of death.  The Board has carefully reviewed the VA medical opinion of record and finds that the opinion, along with the other evidence of record, is adequate to render a decision in this appeal.  The only evidence relating the Veteran's death to a service connected disability consists of the appellant's rather vague assertion to that effect.  Her belief that the Veteran's death is related to service is insufficient to trigger the duty to obtain a medical opinion.  Waters, DeLaRosa.  There is no indication of evidence that service-connected disabilities caused or contributed to the cause of the Veteran's death.  Thus, with respect to the appellant's claim, there is no additional evidence which needs to be obtained. 

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claims.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As the appellant has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service connection for cause of death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Ischemic heart disease (includes coronary artery disease) will be presumed service-connected if a Veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
 § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Analysis 

The appellant essentially contends that the Veteran suffered from undiagnosed psychological trauma due to combat which caused or contributed materially to the Veteran's death.  The appellant has alternatively asserted that the Veteran was exposed to herbicides in the "area" of Vietnam while on active duty. 

After a full review of the record, including the medical evidence, as well as statements by the appellant, the Board finds that service connection for the cause of the Veteran's death must be denied.

In the present case, the Veteran died in September 1999, nearly 3 decades after his separation from service, at the age of 76.  The Veteran's death certificate listed his immediate cause of death as atherosclerotic coronary artery disease.  Other significant conditions which contributed to death but did not result in the underlying cause of death were diabetes mellitus and renal failure.  

At the time of the Veteran's death, service-connection was in effect for residuals of a left parotid excision, evaluated at 10 percent disabling; varicose veins, evaluated at 10 percent disabling; gout as noncompensable and; bilateral deafness (i.e. hearing loss) as noncompensable.  The Veteran's combined disability rating was 20 percent.  See RO rating decision dated September 8, 1988.  The appellant has provided a recent, vague assertion that the Veteran's cause of death was related to service-connected disabilities.  See informal hearing presentation dated December 2, 2015.  To whatever extent the appellant's assertions are being advanced to establish a medical relationship between the Veteran's death and his service-connected residuals of a left parotid excision, varicose veins, gout and hearing loss disabilities, she lacks the requisite expertise to render an opinion as to whether the Veteran's service-connected disabilities contributed substantially or materially to his death.  These are complex medical questions and require a higher level of expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).   Further, service treatment records (STRs) and the death certificate do not otherwise suggest that the Veteran's residuals of a left parotid excision, varicose veins, gout or hearing loss had any impact on his death.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death as secondary to service-connected disabilities.

The appellant does not assert (nor does the evidence show) that the Veteran first manifested ischemic heart disease/coronary artery disease during service or until many years after service.  In this regard, the STRs are absent any treatment, complaints or diagnosis of any heart condition.  Notably, the Veteran's July 1971 retirement examination indicated a normal clinical evaluation of the Veteran's heart.  There is no medical evidence of record showing the Veteran's fatal heart condition was related to service.  As such, the evidence does not indicate ischemic heart disease manifested within one year from active duty or the existence of any continuity of symptomatology.  

A medical opinion was provided in August 2015 regarding whether or not the Veteran's cause of death was related to any undiagnosed psychological condition due to military service.  The VA examiner opined it was less likely than not that the Veteran during his lifetime was suffering from any PTSD (as defined by the DSM-IV and V) due to his in-service combat stressor (as evidenced by his award of the Bronze Stars), or had any other DSM-IV and V psychiatric disorder as a result of his military service.  Based on the available records for review there was no objective evidence that the Veteran met diagnostic criteria for PTSD or any other psychiatric disorder (per DSM IV and V) during his military and post-military life, both characterized by socio-occupational functionality (military advancement to E9, documented employment at the time of death).  As it was determined a psychological condition did not exist during the Veteran's lifetime, a nexus opinion between any psychological condition and the Veteran's death was not provided.

The only evidence of record supporting the appellant's claim is her lay argument.  The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by an undiagnosed psychiatric condition from exposure to combat.  However, the probative medical evidence of record does not support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements that the Veteran's undiagnosed psychiatric disability contributed to his death or rendered him less capable of resisting the effects of other diseases that primarily caused his death are substantially outweighed by the conclusions of the August 2015 VA physician's opinion.  Although a lay person may be competent to provide testimony on relatively simple medical matters, the Board believes that the medical question presented in this case is far too complex a matter for the appellant's assertions to constitute competent evidence because it involves the question of the interaction of potentially related diseases, rather than observable symptoms.

The Board finds it highly pertinent that there is no contradictory medical opinion of record.  The appellant has been accorded ample opportunity to furnish medical and other evidence in support of her service-connection claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility to support a claim for VA benefits).  Accordingly, the Board concludes that service connection for the cause of the Veteran's as due to, or aggravated by, an undiagnosed psychiatric disorder is not warranted.  

As for whether service connection for the cause of the Veteran's death is warranted on any other basis, none of the competent evidence supports a finding of a medical relationship between the Veteran's military service and ischemic heart disease/coronary artery disease that caused his death.  

As discussed in further detail below, the appellant clarified in her 2011 Board hearing that she was not asserting the Veteran had in-country service in Vietnam, though the Board observes that prior to this clarification the appellant has claimed in-country service.  See appellant's statement in support of claim dated December 20, 2004.  

As noted, the Veteran died of a condition eligible for a legal presumption (ischemic heart disease) if herbicide exposure is established.  Thus, the Board will briefly address whether the Veteran had actual service in Vietnam. 

During the appellant's 2011 Board hearing she testified that the Veteran "serviced the area" of Vietnam but detailed that the Veteran was on a ship and he fueled other boats along waterways of Vietnam.  The appellant was married to the Veteran during this time and he never told her that he had set foot in Vietnam.  

Military personnel records and an April 2005 national personnel records center (NPRC) response (which indicated it was not possible to verify any in-country Vietnam service) do not support a finding of in-country Vietnam service.  The Veteran's notable DD-214s are periods from January 1965 to October 1971.  The Veteran's military occupational specialty was identified as a related civilian occupation of an aircraft mechanic.  The DD-214 from January 1965 to July 1969 indicates service with Helicopter Anti-submarine Squadron Six, OUTUS and that the Veteran received a Vietnam Service Medal with two Bronze Stars and a Republic of Vietnam Campaign Medal with device during this period.  The DD-214 from July 1969 to October 1971 indicates service at Oak Harbor, Washington and a Vietnam service medal with third and fourth bronze stars.  Military personnel records indicate the Veteran served in the "Vietnam area" (supported by the appellant's testimony) in direct support of combat operations during the months of October- December 1967 and January-March 1968, while serving with Helicopter Anti-submarine Squadron Six embarked aboard the USS KEARSARGE(CVS-33).  See military personnel record administrative remarks from February 7, 1968 and June 26, 1969.   Although the Veteran was noted to serve in the Vietnam "area" and in official waters of Vietnam, the records do not support a finding of actual in-country Vietnam service.  
 
To the extent the appellant has asserted service in the "waterways" of Vietnam; the Board acknowledges that in September 2010 the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k; see also January 2010 Compensation and Pension Bulletin.  

The USS KEARSARGE (CV-33) was an Essex Class aircraft carrier, and there is no indication that it docked on the shores or piers of the Republic of Vietnam or that it operated on its inland waterways.  Moreover, it is not listed as a ship associated with exposure to herbicide agents and there are no lay assertions of personally going ashore provided by the Veteran.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, The list was last updated on November 9, 2015, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm; M21-1MR, Part IV.ii.2.C.10.k.  Accordingly, the Board finds that service connection for the cause of the Veteran's death on a presumptive basis due to herbicide exposure is not warranted.  

Given this evidentiary picture, the preponderance of the evidence is against finding that any undiagnosed psychiatric disorder had a causal connection to the Veteran's death or any in-country Vietnam service.  Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


